DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7, 8, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Pascue et al., US Patent 2017/0243098 in view of Goade, Sr. (Goade), US Patent 5609253.
Regarding claim 1, Pascue et al. teaches a store value card and carrier system comprising: an advertising article (carrier 120) comprising a first side and at least a second side, a single detachable card (110) that is removably attached to the first side of the advertising article (120, ¶0040), and a label (140) that covers a front face of the detachable card (110) and connects to the advertising article (120), wherein the advertising article comprises lightweight cardboard or paper, however other materials, such as plastic or synthetic paper (¶0057), wherein the detachable card (110) comprises a flat sheet of material: and wherein the label (140) is sized to cover the detachable card  with 110) sufficient additional material to overlap outer edges of the detachable card (110) to attach the label (140) to the surface of the advertising article (120) without the label covering all of the advertising article.

    PNG
    media_image1.png
    492
    434
    media_image1.png
    Greyscale

Pascue et al. does not teach the label 140 being transparent.
Goade teaches a data card security display packaging comprising: an advertising article (backing 26) comprising a first side 30 and at least a second side (32), a single detachable card (10) that is removably attached to the first side of the advertising article (26), and a transparent label (28) that covers a front face 12 of the detachable card (10) and connects to the advertising article (26), wherein the advertising article comprises card stock, wherein the detachable card (10) comprises a flat sheet of material: and wherein the transparent label (28) is sized to cover the detachable card with sufficient additional material to overlap outer edges of the detachable card (10) to attach the transparent label (28) to the surface of the advertising article (26).

    PNG
    media_image2.png
    264
    182
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    345
    292
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label of the stored value card and carrier system taught by Pascue et al. of a transparent material as taught by Goade to provide a means to secure the card to the advertising article while allowing the front of the card to be viewed.
Regarding claim 2, Pascue et al. teaches the detachable card (110) is attached to the first side of the advertising article (120) within a pocket formed between a rear side of the transparent label and the first side of the advertising article. (¶0041)
Regarding claim 3, Pascue et al. teaches the advertising article (carrier 120), the detachable card, or both comprises printed matter. (¶0058). Goade also teaches printed matter on the advertising article, the detachable card, or both. (column 1, lines 55-57 and column 2, lines 11-15).
Regarding claim 4, Pascue et al. teaches the front and/or rear of the systems (card and/or carrier) may be printed with information to promote the card when it is displayed at a retail establishment location, such as the name or logo of the retail establishment, a predetermined amount or value of the card, and so forth. (¶0058). It is inherent the printed information will be viewable when the detachable card 110 is detached from the advertising article (carrier 120). Goade teaches concealed printed matter printed (coded data 20) on the rear face 14 of the detachable card 10. (See abstract).
Regarding claim 5, Goade teaches concealed printed matter printed (coded data 20) on the rear face 14 of the detachable card 10 comprises a code for obtaining a discount off a purchase price of goods or services or for obtaining a prize comprising free goods or services or money. (Column 1, lines 55-57). It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the card of the stored value card and carrier system taught by Pascue et al. with a data code on the rear surface of the card as taught by Goade to provide a means to charge the purchase goods or services to a prepaid account.

Regarding claim 6, Pascue et al. teaches the advertising article (carrier 120) comprises a flyer. (¶0058) Goade also teaches printed matter on the advertising article 50. (column 2, lines 11-15).
Regarding claim 7, Pascue et al. teaches the advertising article (carrier 120) comprises a package envelope. Pascue teaches the system 500 includes a carrier 520 with a two-panel design, similar to that in FIG. 2, that sandwiches a stored value card 510 between two panels 522, 524 by folding the two panels 522, 524 at fold line 526 and adhering the two panels 522, 524 together thereby forming a package envelope. (¶0046).
Regarding claims 8 and 10, Pascue et al. teaches the card (110) is typically the size and shape of a conventional credit card (CR80 Card). (¶0004). The examiner takes OFFICIA NOTICE that a standard/conventional credit card comprises a length of about 85.60 mm and a height of about 53.98 mm.
Regarding claim 9, Both Pascua and Goade teach generally rectangular shaped detachable card with rounded corners. Neither Pascua nor Goade teach the rounded corner comprises a radius of about 2.88 mm to about 3.48 mm. The examiner takes OFFICIA NOTICE a credit card format specifies a size of 85.60 by 53.98 millimeters (3 3⁄8 in × 2 1⁄8 in) and rounded corners with a radius of 2.88–3.48 mm (about 1⁄8 in). Since the applicant does not teach that having the transaction card comprising rectangular shape with rounded corners, wherein each rounded corner comprises a radius of about 2.88 mm to about 3.48 mm solves any stated problem or is for any particular purpose, it appears that constructing the card comprising any suitable shape as taught by Pascua and Goade would perform equally well. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention construct the card taught by Pascua and Goade with rounded corners comprises a radius of about 2.88 mm to about 3.48 mm the size to provide a card which conforms to the size and shape of a conventional credit or transaction card so as to be easily stored in a conventional wallet.
Regarding claim 11, Goade teaches the transparent label (28) comprises plastic material that is attachable over the detachable card (10) and onto the first side of the advertising article (30). (column 2, lines 37-42). It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention construct the label taught by Pascue of transparent plastic as taught by Goade to provide a label that is resistant to damage.
Regarding claim 12, Goade. teaches the transparent label (28) is clear or colored. (column 2, lines 37-42).
Regarding claim 13, Pascue et al. teaches the label (140) is sized to cover the detachable card (110) with sufficient additional material to overlap outer edges of the detachable card so as to allow attachment of the transparent label to the advertising article around the outer edges of the detachable card. (See figure 1).
Regarding claim 15, Pascue et al. teaches adhesive that is used to attach the detachable card (110) to the first side of the advertising article (120), and wherein the adhesive (not shown) is present on the first side of the advertising article but not on the transparent label. (¶0040).
Regarding claim 16, Pascue et al. teaches a store value card and carrier system an advertising article 120 comprising a first side (figure 1) and at least a second side; wherein the advertising article 120 comprises cardboard, metal, or a combination of two or more of the foregoing (¶0057); a single detachable card 110 that is removably attached to the first side of the advertising article (¶0040); wherein the detachable card 120 comprises a flat sheet of material; a label 140 that covers a front face of the detachable card 110 and connects to the advertising article 120; wherein the label is sized to cover the detachable card 110 with sufficient additional material to overlap outer edges of the detachable card 110 to attach the label 140 to the surface of the advertising article 120 without the label 140 covering all of the advertising article 120; and a code printed on the detachable card (¶0058), wherein the code is concealed when the detachable card is attached to the advertising article 120 and is viewable upon detachment of the detachable card from the advertising article.
Pascue et al. teaches the carrier obscures other card information, such as the card identification number, account identification number, and/or PIN until the carrier is opened and the card is removed. (0005).
Pascue et al. does not teach the label being transparent or the code printed on the card concealed when the detachable card is attached to the advertising article  and is viewable upon detachment of the detachable card from the advertising article.
Goade teaches a transparent label 28. Goade also teaches a rear face 14 of the detachable card 10 comprises concealed printed matter (coded data 20, column 1, lines 55-57) that is viewable when the detachable card 10 is detached from the advertising article 26. (column 2, lines 47-62).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label of the stored value card and carrier system taught by Pascue et al. of a transparent material as taught by Goade to provide a means to secure the card to the advertising article while allowing the front of the card to be viewed. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the card of the stored value card and carrier system taught by Pascue et al. with indicia on the rear surface of the card as taught by Goade such that the cardboard advertising article can conceal at least a portion of the printed matter thereby securing the printed matter until time of purchase or time of use. 
Regarding claim 17, Pascue et al. the code (information) is printed on a rear face of the detachable card 110. (¶0058). Goade also teaches coded dated 20 printed on the rear surface of the card 10. (column 1, lines 55-57).
Regarding claim 18, Pascue et al. teaches the structural limitations of the claimed invention. Both Pascue et al. and Goade teaches delivering the advertising piece to a consumer (providing the advertising piece in a retail environment). Pascue et al. also teaches removing the transparent label from the advertising article to uncover the detachable card; and detaching the detachable card from the advertising article to view concealed printed matter printed on the detachable card (The carrier obscures other card information, such as the card identification number, account identification number, and/or PIN until the carrier is opened and the card is removed; ¶0005, 0037, 0045).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label of the stored value card and carrier system taught by Pascue et al. of a transparent material as taught by Goade to provide a means to secure the card to the advertising article while allowing the front of the card to be viewed.
Regarding claim 19, Pascue et al. teaches the front and/or rear of the systems (card and/or carrier) may be printed with information to promote the card when it is displayed at a retail establishment location, such as the name or logo of the retail establishment, a predetermined amount or value of the card, and so forth. Pascue et al. teaches the carrier obscures other card information, such as the card identification number, account identification number, and/or PIN until the carrier is opened and the card is removed. (0005).
Goade teaches a transparent label 28. Goade also teaches a rear face 14 of the detachable card 10 comprises concealed printed matter (coded data 20, column 1, lines 55-57) that is viewable when the detachable card 10 is detached from the advertising article 26. (column 2, lines 47-62).
Response to Arguments
Applicant’s arguments with respect to claims 1-13, 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631